ON MOTION FOR REHEARING.
It is insisted that the court probably overlooked evidence introduced by the plaintiff in error, for the reason that it is not set forth in the opinion. We made no effort to set out all the evidence, but very carefully considered all of it. Whether we agree with the verdict or not, under the evidence and the cases cited we are of the opinion that the jury’s finding is final and can not here be disturbed. Counsel for the plaintiff in error have evidently misconstrued our ruling on the evidence of the taxi-driver’s statement. We did not rule that the statement of Mrs. Polk was inadmissible'as hearsay, but that her statement could not be proved by the hearsay statement of another person, to wit, the taxi-driver. If the taxi-driver had testified as to what Mrs. Polk told him, the testimony would have been admissible to explain conduct and ascertain motive. Rehearing denied.